Foster, J.
The only question presented is in relation to the validity of the complaint upon which the respondent, as a fish and game warden, is charged with neglect in the performance of his official duty.
In the appellate court a special demurrer, by consent of counsel, was duly filed, and overruled, and the question is presented on exceptions.
The complaint cannot be sustained. While it alleges a violation of official duty in neglecting to arrest certain parties as violators of the law in relation to fishing, there is- no specific averment in the complaint that these parties were violators of any law of this state, nor are any facts set forth showing that they had, by such acts, violated any law.
While it may not be necessary to set out specifically all the allegations necessary to constitute the offense, as in case the parties themselves were being prosecuted for the alleged offense (State v. Miles, ante, p. 142), yet in this case, where the officer is charged with violating his duty in neglecting to arrest parties for violating the law, there should be a specific averment that the parties, or some one of them, were guilty of a.violation of the law.
Irregular or improper conduct on the part of a public officer, when made the subject of a criminal charge, must be directly alleged and proved. It should not be left to inference. The charge must be laid positively and not inferentially. This is the well-settled doctrine of criminal pleading as laid down in many decided cases. "In all matters of criminal pleading, the want of a direct and positive allegation in the description of the substance, nature or manner of the offense, cannot be supplied by any intendment, argument or implication whatever.” State v. Bushey, 84 Maine, 459, 461; State v. Paul, 69 Maine, 215.
*404The allegation of knowledge on the part' of the officer that the parties were violators of the law is not distinctly or affirmatively alleged. Nor is the allegation in the complaint — “with knowledge that” they “were violators of the law,” — sufficient to meet the requirement of direct and positive averment necessary in criminal pleading.
There are several other objections urged against the validity of the complaint, but it becomes unnecessary to consider them.

Exceptions sustained.


Complaint' adjudged had.